DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2020 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6, 8-9, 15-17, 21, 23-27, 31, 33-34, and 40-46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jameson (US 2015/0108146 A1).
Regarding claims 1, 16, and 26, Jameson teaches making a container with a sidewall construct for containing a cold fluid, comprising: a sidewall construct comprising an inner sidewall 12 (Fig. 2) extending at least partially around an interior of the container, an outer 
Regarding claims 2, 17, and 27, Jameson teaches using multiple (0040) solid (0041) bands. Though not shown, this would produce a structure having the plurality of sealed pockets provide a respective plurality of insulating spaces between the inner sidewall and the outer sleeve.
Regarding claims 6, 21, and 31, Jameson teaches the spacer having a width W and thickness T3 (Fig. 4) between about 60 mils and about 120 mils (Jameson teaches various widths ranging from 5-40 points, 0045-0046, which converts to 69-556 mils) which includes 80 mils.
Regarding claims 8-9, 23-24, and 33-34, Jameson teaches the spacer comprises a polymeric adhesive (0038) that adheres the outer sleeve to the inner sidewall (0021).
Regarding claims 15, 25, and 40, Jameson teaches an upper portion of the inner sidewall defines a flanged rim 30, the rim is configured to interengage a container closure (0024).
Regarding claims 41, 43, and 45, Jameson teaches outer sleeve is spaced apart from the inner sidewall around the entire perimeter of the outer sleeve (Fig. 2).
Regarding claims 42, 44, and 46, Jameson teaches using multiple (0040) solid (0041) bands. Though not shown, this would produce a structure having respective sealed pockets of the plurality of sealed pockets are annular.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 3-4, 7, 18-19, 22, 28-29, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Jameson (US 2015/0108146 A1) as applied to claims 2, 17, and 27 above, and further in view of Neale et al. (US 5,952,068).
Regarding claims 3-4, 18-19, and 28-29, Jameson teaches the spacers may be formed of various adhesive materials for various benefits (0049-0053), but does not explicitly teach a first and second layer.  Neale teaches an analogous insulated paper cup (Fig. 1), and teaches using layered structure (Fig. 1G) to gain the benefits of various materials.  It would have been obvious to one of ordinary skill in the art to form spacers as a first layer applied to a second layer with the motivation of promoting adhesion or increasing thermal insulation, as taught by Neale (col 4 line 66-col 5 line 1).  Neale teaches the first layer of material 70 (col 5 lines 5-7) and the 
Regarding claims 7, 22, and 32, Jameson teaches the spacer comprises a substantially continuous length of material that circumscribes the inner sidewall (0041).

Claims 10-14 and 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over Jameson (US 2015/0108146 A1) as applied to claims 1 and 26 above, and further in view of Bodary et al. (CA 2,814,820 A1).
Regarding claims 10 and 35, Jameson does not teach the closed bottom is spaced above a lower edge of the outer sleeve such that a lower portion of the outer sleeve defines an annular recess below the closed bottom.   Bodary teaches an analogous insulated cup having an outer sleeve and sizing an outer sleeve so that a portion 136 of the outer sleeve 116 defines a lower edge margin that is folded into the annular recess and into at least partial face-to-face contact with a lower portion of the outer sleeve (Fig. 1A), this edge margin extending below the closed bottom of the interior of the cup.  It would have been obvious to one of ordinary skill in the art to modify the structure of Jameson to extend the outer sleeve and use it as the surface engaging feature (0026) with the motivation of providing improved insulating properties, as taught by Bodary (0002).
Regarding claims 11 and 36, Jameson teaches the closed bottom comprises a bottom panel and an annular leg extending downwardly from the bottom panel and attached to the inner sidewall (Fig. 2; 0023).  Jameson is modified to use lower outer sleeve structure of Bodary, 
Regarding claims 12 and 37, Jameson is modified to use lower outer sleeve structure of Bodary, and Bodary teaches a portion of the outer sleeve defines a lower edge margin that is folded into the annular recess and into at least partial face-to-face contact with a lower portion of the outer sleeve (Fig. 1A).
Regarding claims 13-14 and 38-39, Jameson is modified to use lower outer sleeve structure of Bodary, Bodary teaches the lower edge of the inner sidewall 106 (Fig. 1A) is spaced above an upper edge of the lower edge margin 136 of the outer sleeve such that a gap is defined therebetween, this gap providing access to the cavity which could function as a vent.

Response to Arguments
Applicant’s arguments, see Remarks page 9, filed 10/20/2020, with respect to the rejection under 35 USC 112 have been fully considered and are persuasive.  The rejection under 35 USC 112 of claims 14 and 39 has been withdrawn. 
Applicant’s arguments with respect to claims 1-4, 6-19, 21-29, and 31-46 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459.  The examiner can normally be reached on Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734